ROYIRA, Justice.
The People seek review by appeal rather than by certiorari of the district court’s dismissal of their appeal of a ruling of the county court. For the reasons stated below, we dismiss the appeal filed in this court.
*625A Thornton police officer served the ap-pellee, Luna, a summons and complaint charging him with “Driving under the influence of intoxicating liquor and/or drug.” The Adams County Court dismissed the complaint, ruling that the above quoted charge did not include the words “a vehicle” after the word “driving,” and therefore the complaint was defective.
The People appealed this ruling to the Adams County District Court pursuant to section 13-6-310, C.R.S.1973, and Crim.P. 37. The district court dismissed the appeal, holding that there was no final judgment from which an appeal could be taken.
The People appeal this ruling of dismissal under the apparent authority of section 16-12-102, C.R.S.1973 (Repl.Yol. 8). This statute provides that “The prosecution may appeal any decision of the trial court in a criminal case upon any question of law.”
We can do no better than to once again state the holding of People v. Gonzales, Jr., 198 Colo. 546, 603 P.2d 139 (1979), for it is dispositive of the case before us:
“The district court is a court of dual jurisdiction, sitting both as a trial court and an appellate court. Colo.Const., Art. VI, Sec. 9; section 13-6-310, C.R.S.1973. In the case before us, the district court was clearly sitting in its appellate capacity-
“The only mechanism for review of a district court’s determination on appeal from the county court is by certiorari to this court as specified in section 13-6-310(4), C.R.S.1973, which directs that: ‘Further appeal to the supreme court from a determination of the district court or the superior court in a matter appealed to such court from the county court may be made only upon writ of certiorari issued in the discretion of the supreme court.
The People improperly appealed this case, and therefore the appeal is dismissed.